DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 20120311566) hereinafter Takaoka.
Regarding claim 1, Takaoka teaches a failure notification system comprising:
a logical configuration provider, including one or more processors, configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), wherein the failure notifier comprises: 
a storage device (see Fig. 7 item 52: Memory) configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
a logical configuration identifier (see Fig. 8 item 124) configured to identify a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) .. if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
a notifier configured to notify the processor of occurrence of a failure in the logical configuration identified by the logical configuration identifier (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as claimed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.

Regarding claim 2, Takaoka is applied as disclosed in claim 1 examined above. The Takaoka reference teaches a system comprising a storage device configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware. Takaoka further teaches a system wherein the storage device is further configured to store logical configuration topology data representing connection states of the logical configurations (see Fig. 10 and [0106]: the physical resource information 522 is information for managing a plurality of physical resources constituting the storage apparatus 2 or the server device 3 and is constituted from an ID field 522A, a type field 522B, a superior resource ID field 522C, and a status field 522D … [0111]: The status is information about the status of each physical resource. Each entry of the status field 522D stores: information indicating NORMAL when the relevant physical resource is in a normal state; and information indicating FAILURE when a failure has occurred in the relevant physical resource), and redundancy type data in which IDs of the logical configurations are associated with redundancy types of the logical configurations (see Fig. 9 and [0099-101]: the logical resource information 521 is information for managing a plurality of logical resources constituting the storage apparatus 2 or the server device 3 and is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D … Furthermore, each entry of the ID field 521A stores: RG0 or RG1 when identifying a RAID group; and VM1 or VM2 when identifying a virtual server 38), the logical configuration identifier is further configured to identify logical configurations influenced by the hardware from which the failure is detected and details of the influence with reference to the logical configuration topology data and the redundancy type data (see Fig. 14 and [0131-134]: If an incident in violation of the service level occurs, the event filter information 121 shown in FIG. 14 is information for managing an event notification method for reporting that incident and is constituted from an ID field 121A, a performance field 121B, an availability field 121C, a reliability field 121D, and a backup field 121E … [0134]: If the content of the event does not reach the service level defined by the service level information 525 in FIG. 13, each entry of the performance field 121B, the availability field 121C, the reliability field 121D, and the backup field 121E stores information indicating SL NOT REACHED (first filter information) which means that the content of the event will be reported), and the notifier is further configured to notify of the identified details of the influence (see [0053-55]: the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92. As a result, the system administrator 930 for managing the entire system can recognize the occurrence of an incident in violation of the service level and the content of failure information, which associates this violation incident with the site where the failure occurred, by operating the overall management system 71, using a system administrator terminal (not shown); see also [0131]).

Regarding claim 3, Takaoka teaches the limitations of claim 1 as examined above. The invention of Takaoka teaches a failure notifier comprising a storage device configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware. Takaoka further teaches a system wherein the storage device is further configured to store processor data in which the IDs of the logical configurations are associated with IDs of processors using the logical configurations (see Fig. 11 table 523 and [0115]: An entry of the connected target ID field 523B stores an identifier for identifying the connected target of each resource. For example, if the connected targets of the real volume PV0 26, from among the real volumes 26, are the controller ports (CP00, CP10) 223, the connected target ID field 523B stores CP00, CP10), and the notifier is configured to notify a processor using a logical configuration identified by the logical configuration identifier of occurrence of a failure in the logical configuration (see [0053-55] as explained above).

Regarding claim 4, Takaoka teaches a failure notification method used in a failure notification system including:
a logical configuration provider, including one or more processors configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier, including one or more processors configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), the failure notification method comprising: 
storing by a computer stores, in a storage device, hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
identifying, by the computer, identifies a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) ... if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
notifying, by the computer, notifies the processor of occurrence of a failure in the logical configuration identified in the identifying step (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as claimed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.

Regarding claim 5, Takaoka teaches a failure notification apparatus serving as a failure notifier in a failure notification system including:
a logical configuration provider, including one or more processors, configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), wherein the failure notifier comprises: 
a storage device (see Fig. 7 item 52: Memory) configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
a logical configuration identifier (see Fig. 8 item 124) configured to identify a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) .. if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
a notifier configured to notify the processor of occurrence of a failure in the logical configuration identified by the logical configuration identifier (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as claimed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.


Regarding claim 6, Takaoka teaches a non-transitory computer readable medium storing the failure notification program for causing a computer to serve as the failure notification apparatus, wherein the teachings of Takaoka are applied as disclosed in claim 5 examined above.

Regarding claims 7 and 9, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 8 and 10, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454